ORI$ENAL
        lln    tlle    @nftr! btsttg tourt              of   ftDtrul   @tsimg
                                           No. 13-473C
                                     (Filed January 7, 201,4)
                                    NOT FOR PUBLICATION
                                                                        FILED
                                                                       JAN 7 ?014
***************rk*r<                                               U.S. COUHT OF
                                                                  FEDERAL CLAIMS

DESHORIE EVADNE GRANT.

                        Plaintifl

THE UNITED STATES,

                        Defendant.

****rr*********Jplace of employment, a division of the U.S. Department of Labor (DOL). She alleges
that her pay and grade were reduced after harassment by union officials and
management; that she was fired from her position without due process; that she
was banned from the building after voluntarily surrendering her credentials; that
she was not paid workers' compensation after an accident; and that co-workers and
administrators falsified documents affecting her pay and resulting in back taxes
and a lien against her children's savings. Compl. 2-5.

       The plaintiff continues by alleging criminal conduct by various individuals,
including theft from her retirement savings; murder by hire ofher husband; theft of
her husband's identity, earnings, pension, other benefrts, and bank account funds;
false imprisonment; and kidnapping. Id. at 5-13. She also complains that her
children were taken from her custody; that she was subjected to an involuntary
mental examination; that her ex-husband's attorney interfered with her appearance
at a custody hearing; that the police were hired to give her a speeding ticket; and
that she did not get a fair trial or proper defense. Id. at l3-L9.

       The plaintiff next directs her attention to alleged misconduct by numerous
federal agencies. She claims that she was hired to spy at the Office of Disability
Adjudication and Review (ODAR) where she observed various improprieties and
had her pay wrongfully appropriated by others; that the National Security
Administration has been wiretapping her; and that the Federal Trade Commission
has altered her and her allegedly deceased spouse's credit reports.,Id. at 19-21. She
alleges that the U.S. Department of Housing and Urban Development improperly
processed mortgages, wrongly approved subdivisions, misapplied taxes, failed to
inspect schools and subdivisions, allowed unjust foreclosures and violations of
building codes, and discriminated against her in employment and prevented her
from "becoming an occupant" in public housing. Id. at 2l-24. Finally, she accuses
the Federal Reserve of complicity in the "largest theft and the Iargest transfer of
funds on record in U.S. Historv." Id. 25-26.

                                 II.   DISCUSSION

A. Governing Legal Standards

      Under RCFC 12(b)(1), claims brought before this court must be dismissed
when it is shown that the court lacks jurisdiction over their subject matter. When
considering a motion to dismiss for lack of subject-matter jurisdiction, courts will
normally accept as true all factual allegations made by the pleader and draw all


and many of the allegations in the complaint are directed toward parties not named
in the caption, but in any event the United States is the only properly-named
defendant in complaints filed in our court. See RCFC IO(a); Gharb u. (Jnited States,
No. 12-911C, 2013 WL 4828589, at*2,*5 (Fed. Cl. Sept. 9, 2018).
                                         -2-
reasonable inferences in the light most favorable to that party. See Scheuer u.
Rhodes,416 U.S. 232, 236 (197 4); Hxton u. B&B Plastics, Inc., 29L F.3d 1324, 1326
(Fed. Cir. 2002) (requiring that on a motion to dismiss for lack of subject-matter
jurisdiction the court views "the alleged facts in the complaint as true, and if the
facts reveal any reasonable basis upon which the non-movant may prevail,
dismissal is inappropriate"); CBY Design Builders u. United Srores, 105 Fed. Cl.
303,325 (2Or2).

        While a pro se plaintiffs filings are to be liberally construed, see Erichson u.
Pardus,551 U.S. 89, 94 (2007), this lenient standard cannot save claims which are
outside the court's jurisdiction from being dismissed, see, e.g., Henhe u. United
 States, 60 F.3d 795, 799 (Fed. Cir. 1995). The party invoking a court's jurisdiction
bears the burden of establishing it, and must ultimately do so by a preponderance of
the evidence. See McNutt u. GMAC,298 U.S. 178, 189 (1936): Reynolds u. Army &
Air Force Erch. Seru., 846 F.2d 7 46, 7 48 (Fed. Cir. 1998); Rocouich u. United States,
933 F.2d 991, 993 (Fed. Cir. 1991).

       The jurisdiction of the Court of Federal Claims is governed by the Tucker Act,
which gives this court the authority to render judgment on claims seeking monetary
damages against the United States. 28 U.S.C. S I49l et seq.; United States u.
Mitchell,463 U.S. 206, 215-18 (1983). Because the Tucker Act does not create any
substantive rights, a plaintiff must identify a separate source oflaw that creates a
right to money damages for her claim to be within the court's jurisdiction. Joz's
Helicopter Seru., Inc. v. FAA,525 F.3d 1299, 1306 (Fed. Cir.2008) (quoting Fisher u.
 United States,402 F.3d 1767, lI7 2 (Fed. Cir. 2005) (en banc in relevant part));
Mitchell,463 U.S. at 216. The test for determining whether a statute or regulation
can support jurisdiction in this court is whether it can be fairly interpreted as
mandating compensation. See, e.g., United Sta,tes u. White Mountain Apache Tribe,
537 U.S. 465, 472-73 (2OOB); Mitchell, 463 U.S. at 216-17; Fisher u. United States,
402 F.3d 1167 , ll73-7 4 (Fed. Cir. 2005); Contreras u. United States, 64 Fed. CI. 583,
588-92 (2005). Additionally, because the Tucker Act performs a gap-frlling
function, it does not provide jurisdiction over certian claims when Congress has
"prescribed a different, specific avenue for review." King u. United States, 112 Fed.
Cl. 396, 399 (2013) (citing United States u. Borm.es, 133 S. Ct. 12, 18 (2OI2)).

B. Analysis
      The government has moved to dismiss this case under RCFC 12(b)(1),
arguing that the complaint contains no claims within the jurisdiction ofthis court.
The plaintiff has not fiIed any opposition to the government's motion,2 and for that


2 After the initial deadline for the plaintiffs response had passed, the Court issued
an order sua sponte extending the time period in which the plaintiffcould respond
to the government's motion and advising the plaintiff that failure to oppose could
                                          -3-
reason alone the Court may grant the motion. In light ofthe plaintiffs pro se
status, however, the Court has reviewed the complaint to determine whether there
are there are any facts alleged therein that may bring this case within our
jurisdiction.

       As the government correctly argues in its motion to dismiss, our court lacks
jurisdiction over the plaintiffs claims relating to adverse personnel actions taken
while she was working at the DOL. The Merit Systems Protection Board and
Federal Circuit have exclusive jurisdiction over such claims. United States u.
Fausto,484 U.S. 439, 449 (1988); Socco u. United, States, 63 Fed. Cl. 424, 428 (2004).
The plaintiffs allegations that she was fired without due process are also barred
because the constitutional provisions guaranteeing due process are not money
mandating. LeBlanc u. United States,50 F.3d 1025, 1028 (Fed. Cir. 1995);
McCullough u. United States,76 Fed. Cl. 1, 4-5 (2006).3 With regard to the
plaintiffs claim that she was wrongfully denied veterans benefits apparently earned
by her ex-husband, this court is similarly without jurisdiction. Such matters have
been entrusted to the Court ofAppeals for Veterans Affairs (CAVC), once the
administrative remedies of the Department of Veterans Affairs have been
exhausted. See Ledford u. West,136 F.3d 776,782 (Fed. Cir. 1998) (requiring
exhaustion of administrative remedies); Addington u. United States,94 Fed. Cl. 779,
782 (2010) (holding that CAVC possesses exclusive jurisdiction over appeals to
veterans benefit determinations); see also 38 U.S.C. $$ 511, 7252(a).

       This court has no authority to adjudicate criminal matters with the limited
exception of awarding compensation in cases of false imprisonment . McCullough,
76 Fed. Cl. at 4 ("[T]his court lacks jurisdiction to adjudicate criminal claims."). C/.
28 U.S.C. $ 1495 (allowing "claim[s] for damages by any person unjustly convicted of
an offense against the United States and imprisoned"). In the case of false
imprisonment a plaintiff is required, however, to "allege and prove that . . . [h]is
conviction has been reversed or set aside on the ground that he is not guilty ofthe
offense of which he was convicted, or on new trial or rehearing he was found not
guilty of such offense, as appears from the record or certificate of the court setting
aside or reversing such conviction, or that he has been pardoned upon the stated
ground of innocence and unjust conviction." Salman u. United States, 69 Fed. CI.
36, 39 (2005) (quoting 28 U.S.C. 5 2513(a)). The plaintiff has made no such
allegation or offer of proof.

      The plaintiff s claims of tortious wrongdoing --- by employees of the DOL,
IRS, and ODAR, co-workers, and various other individuals --- also faII outside ofthe

result in dismissal of her action. Order of Oct 23, 2013, ECF No.   5.

3 OnIy in the limited circumstance of an alleged illegal exaction may a due process
violation come within the jurisdiction ofthis court. See Aerolineas Argentinas u.
United States,77 F.3d 1564, 1572-73 (Fed. Cir. 1996).
                                          -4-
jurisdiction ofthis court. see 28 u.S.c. s 1491(a)(1) (granting our court jurisdiction
"to render judgment upon any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for
Iiquidated or unliquidated damages in cases not sounding ln lorl" (emphasis
added)); Stephenson u. United States,58 Fed. CI. 186, 190 (2003) (citrr'g Utuited
 States u. Sherwood,312 U.S. 584, 588 (1941)) (" [T]he only propet defendant for any
matter before this court is the United States, not its officers, nor any other
individual."). Likewise, the court lacks jurisdiction over any of plaintiffs claims
that a federal agency or its employees "engaged in negligent, fraudulent, or other
wrongful conduct when discharging . . . official duties." Cottrell u. United States,42
Fed. CI. 144, 149 (1998).

       Finally, the plaintiffs allegations of discrimination are within the province of
the district courts. This court has no jurisdiction over civil rights claims. Id. at
149-50 (,,As courts have repeatedly held, there is no Tucker Act jurisdiction in the
Court ofFederal Claims to entertain claims involving race, sex, and age
discrimination or other claims involving civil rights violations.").

                                III.   CONCLUSION

       For the reasons stated above, the defendant's motion to dismiss this case for
failure to state a claim within this court's jurisdiction under RCFC 12@)(1) is
GRANTED. The Clerk shall close the case.

IT IS SO ORDERED.




                                          -5-